09/06/2022



       IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0274


                  Supreme Court Cause No. 22-0274

RONALD R. OBERLANDER,
      Third-Party Plaintiff, Third-Party
      Counterdefendant, and Appellant,           ORDER GRANTING
      vs.                                     APPELLANT’S MOTION FOR
                                               EXTENSION OF TIME TO
JACQUES HENNEQUIN, et al.,                      FILE OPENING BRIEF
      Third-Party Defendants, Third-Party
      Counterclaimants, and Appellees.

      Upon consideration of the unopposed motion seeking an extension of time

filed by Third-Party Plaintiff/Third-Party Counterdefendant/Appellant Ronald R.

Oberlander (“Oberlander”) and for good cause, the motion is GRANTED.

Oberlander’s opening brief shall be filed on or before September 15, 2022.

             ELECTRONICALLY SIGNED AND DATED BELOW




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          September 6 2022